

117 S2859 IS: State and Local General Sales Tax Protection Act
U.S. Senate
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2859IN THE SENATE OF THE UNITED STATESSeptember 27, 2021Mr. Warnock (for himself, Mr. Ossoff, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to clarify the use of certain taxes and revenues.1.Short titleThis Act may be cited as the State and Local General Sales Tax Protection Act.2.Use of revenues(a)Written assurances on use of revenueSection 47107(b) of title 49, United States Code, is amended—(1)in each of paragraphs (1) and (2) by striking local taxes and inserting local excise taxes;(2)in paragraph (3) by striking State tax and inserting State excise tax; and(3)by adding at the end the following:(4)This subsection does not apply to State or local general sales taxes nor to State or local generally applicable sales taxes..(b)Restriction on use of revenuesSection 47133 of title 49, United States Code, is amended—(1)in subsection (a) in the matter preceding paragraph (1) by striking Local taxes and inserting Local excise taxes;(2)in subsection (b)(1) by striking local taxes and inserting local excise taxes;(3)in subsection (c) by striking State tax and inserting State excise tax; and(4)by adding at the end the following:(d)Limitation on applicabilityThis subsection does not apply to—(1)State or local general sales taxes; or(2)State or local generally applicable sales taxes..